Case 2:18-cv-04231-RGK-JEM Document 117 Filed 06/02/19 Page 1 of 4 Page ID #:3211




    1 GLANCY PRONGAY & MURRAY LLP
      LIONEL Z. GLANCY (#134180)
    2
      PETER A. BINKOW (#173848)
    3 ROBERT V. PRONGAY (#270796)
      JASON L. KRAJCER (#234235)
    4
      LEANNE H. SOLISH (#280297)
    5 1925 Century Park East, Suite 2100
      Los Angeles, CA 90067
    6
      Telephone: (310) 201-9150
    7 Facsimile: (310) 201-9160
      Email: lglancy@glancylaw.com
    8
    9 Counsel for Lead Plaintiff Joe Cammarata
      and Lead Counsel for the Class
   10
   11                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
   12
       TREVOR MILD, Individually               Case No.: 2:18-cv-04231-RGK-JEM
   13 and on Behalf of All Others Similarly
   14 Situated,                                NOTICE OF LEAD PLAINTIFF’S
                                               UNOPPOSED MOTION FOR (I)
   15                      Plaintiff,          PRELIMINARY APPROVAL OF
   16                                          CLASS ACTION SETTLEMENT,
                    v.                         (II) CERTIFICATION OF THE
   17                                          SETTLEMENT CLASS, AND
   18 PPG INDUSTRIES, INC.,                    (III) APPROVAL OF NOTICE TO
       MICHAEL H. MCGARRY,                     THE SETTLEMENT CLASS
   19 VINCENT J. MORALES, and
   20 MARK C. KELLY,                           Date: July 1, 2019
                                               Time: 9:00 a.m.
   21                      Defendants.         Crtm.: 850
   22                                          Judge: Hon. R. Gary Klausner
   23
   24
   25
   26
   27
   28

                                 NOTICE OF UNOPPOSED MOTION
Case 2:18-cv-04231-RGK-JEM Document 117 Filed 06/02/19 Page 2 of 4 Page ID #:3212




    1         TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR
    2 ATTORNEYS OF RECORD:
    3         PLEASE TAKE NOTICE that on July 1, 2019 at 9:00 a.m., or as soon thereafter
    4 as the Parties may be heard in the Courtroom of the Honorable R. Gary Klausner,
    5 Courtroom 850, located at the United States Courthouse, Roybal Federal Building, 255
    6 East Temple Street, Los Angeles, California, 90012, Lead Plaintiff Joe Cammarata
    7 (“Plaintiff”) will, and hereby does, move the Court for the entry of the Preliminary
    8 Approval Order, attached as Exhibit A to the Stipulation and Agreement of Settlement
    9 filed herewith (the “Stipulation”), which provides for:
   10         1.    Preliminary approval of the proposed Settlement;
   11         2.    Preliminary certification of a Settlement Class;
   12         3.    Approval of the form and method for giving notice, as set forth in the
   13 Stipulation; and Setting the date for a hearing (the “Settlement Hearing”) to determine:
   14 (i) whether the proposed Settlement provided for in the Stipulation is fair, reasonable,
   15 and adequate to the Settlement Class and should be finally approved by the Court; (ii)
   16 finally certifying the Settlement Class; (iii) Lead Counsel’s application for an award of
   17 attorneys’ fees and expenses; and (iv) Lead Plaintiff’s application for an award of
   18 reimbursement for costs and expenses in litigating this action.
   19         This unopposed motion is based upon the accompanying Memorandum of Points
   20 and Authorities, the Declaration of Leanne H. Solish, all the documents and exhibits in
   21 support thereof, as well as all the pleadings and papers on file in this matter and any
   22 further evidence and argument as may be presented at the hearing.
   23         Lead Counsel conferred with Defendants’ counsel with respect to this motion.
   24 Defendants’ counsel have authorized Lead Counsel to represent that Defendants do not
   25 oppose this motion.
   26
   27
   28

                                                 1
                                    NOTICE OF UNOPPOSED MOTION
Case 2:18-cv-04231-RGK-JEM Document 117 Filed 06/02/19 Page 3 of 4 Page ID #:3213




    1 DATED: June 2, 2019               GLANCY PRONGAY & MURRAY LLP
    2
    3
                                        By: s/ Leanne H. Solish
    4
                                        Lionel Z. Glancy
    5                                   Peter A. Binkow
    6                                   Robert V. Prongay
                                        Jason Krajcer
    7                                   Leanne H. Solish
    8                                   1925 Century Park East, Suite 2100
                                        Los Angeles, California 90067
    9                                   Telephone: (310) 201-9150
   10                                   Facsimile: (310) 201-9160
                                        Email: info@glancylaw.com
   11
   12                                   Counsel for Lead Plaintiff and Lead Counsel for
                                        the Class
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              2
                                 NOTICE OF UNOPPOSED MOTION
Case 2:18-cv-04231-RGK-JEM Document 117 Filed 06/02/19 Page 4 of 4 Page ID #:3214




    1               PROOF OF SERVICE BY ELECTRONIC POSTING
    2        I, the undersigned say:
    3        I am not a party to the above case, and am over eighteen years old. On June 2,
    4 2019, I served true and correct copies of the foregoing document, by posting the

    5 document electronically to the ECF website of the United States District Court for the

    6 Central District of California, for receipt electronically by the parties listed on the

    7 Court’s Service List.

    8        I affirm under penalty of perjury under the laws of the United States of America
    9 that the foregoing is true and correct. Executed on June 2, 2019, at Los Angeles,

   10 California.

   11

   12                                               s/ Leanne H. Solish
   13
                                                    Leanne H. Solish

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
